                Case 2:19-cr-00159-MCE Document 105 Filed 11/16/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-00159-MCE
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                            FINDINGS AND ORDER
14   TIMOTHY CHARLES WILSON,                              DATE: August 27, 2020
                                                          TIME: 10:00 a.m.
15                                Defendant.              COURT: Hon. Morrison C. England, Jr.
16

17
            This case is set for a status hearing on December 3, 2020. On May 13, 2020, this Court issued
18
     General Order 618, which suspends all jury trials in the Eastern District of California “until further
19
     notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18
20
     U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s
21
     judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
22
     May 2, 2021.1 This and previous General Orders, as well as the declarations of judicial emergency,
23
     were entered to address public health concerns related to COVID-19.
24
            Although the General Orders and declarations of emergency address the district-wide health
25
     concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision
26
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00159-MCE Document 105 Filed 11/16/20 Page 2 of 5


 1 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 2 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 3 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 4 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 5 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 6 findings on the record “either orally or in writing”).

 7          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 9 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the
10 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

11 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

12 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

13 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

14 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

15          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

16 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

17 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

18 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

19 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

20 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.
21 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

22 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

23 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

24 by the statutory rules.

25          In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
27 justice exception, § 3161(h)(7) (Local Code T4).2 If continued, this Court should designate a new date

28          2
              The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:19-cr-00159-MCE Document 105 Filed 11/16/20 Page 3 of 5


 1 for the hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 2 continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for status hearing on December 3, 2020.

 7          2.     By this stipulation, defendants now move to continue this hearing to January 28, 2021

 8 and to exclude time between December 3, 2020, and January 28, 2021, under 18 U.S.C.

 9 § 3161(h)(7)(A), B(iv) [Local Code T4].
10          3.     The parties agree and stipulate, and request that the Court find the following:

11                 a)        The government has represented that the discovery associated with this case

12          exceeds 100 gigabytes, including multiple investigative reports, hundreds of surveillance

13          pictures, recorded statements of the defendants, jail calls, vehicle tracking data, approximately 15

14          forensic cellular phone extractions. Additionally, much of this discovery is in Spanish and other

15          languages. All of this discovery has been either produced directly to counsel and/or made

16          available for inspection and copying.

17                 b)        Counsel for Mr. Wilson desires additional time to continue her investigation,

18          interview witnesses, consult with her client, review the discovery, discuss potential resolutions

19          with her client, and otherwise prepare for trial.

20                 c)        Counsel for Mr. Wilson believes that failure to grant the above-requested

21          continuance would deny her the reasonable time necessary for effective preparation, taking into

22          account the exercise of due diligence.

23                 d)        The government does not object to the continuance.

24                 e)        In addition to the public health concerns cited by the General Orders and

25          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

26          ends-of-justice delay is particularly apt in this case because the hearing involves individuals with

27          high-risk factors such as age and medical conditions.

28
     Cal. March 18, 2020).
      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
              Case 2:19-cr-00159-MCE Document 105 Filed 11/16/20 Page 4 of 5


 1                  f)      Based on the above-stated findings, the ends of justice served by continuing the

 2           case as requested outweigh the interest of the public and the defendant in a trial within the

 3           original date prescribed by the Speedy Trial Act.

 4                  g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 5           et seq., within which trial must commence, the time period of December 3, 2020 to January 28,

 6           2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 7           T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 8           of the Court’s finding that the ends of justice served by taking such action outweigh the best

 9           interest of the public and the defendant in a speedy trial.

10 //

11 //

12 //

13 //

14 //

15 //

16 //

17 //

18 //

19 //

20 //
21 //

22 //

23 //

24 //

25 //

26 //
27 //

28 //

        STIPULATION REGARDING EXCLUDABLE TIME              4
30      PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:19-cr-00159-MCE Document 105 Filed 11/16/20 Page 5 of 5


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6   Dated: November 12, 2020                                MCGREGOR W. SCOTT
                                                             United States Attorney
 7

 8                                                           /s/ ADRIAN T. KINSELLA
                                                             ADRIAN T. KINSELLA
 9                                                           Assistant United States Attorney
10

11   Dated: November 12, 2020                                /s/ SHARI RUSK
                                                             SHARI RUSK
12
                                                             Counsel for Defendant
13                                                           TIMOTHY CHARLES WILSON
                                                             (as authorized on November 12, 2020)
14

15

16

17                                         FINDINGS AND ORDER
18          IT IS SO ORDERED.
19

20 Dated: November 13, 2020
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
30    PERIODS UNDER SPEEDY TRIAL ACT
